Title: To James Madison from James Taylor, 6 September 1814
From: Taylor, James
To: Madison, James


        
          Sir,
          Belle Vue New Port Ky Sept 6th. 1814
        
        Immediately on hearing of the unpleasant inteligence that the City of Washington was in the possession of the enemy, a number of gentlemen on this & the Cincinnati side of the ohio, assembled & agreed, that in the events of the service of any Troops from this quarter being acceptable to you, exertions would be made to raise several Regts of mounted men and repair to the sceine of action without delay.
        Among the number who are active in promoting this patriotic offer, are Genls Harrison & Findlay. Something would have been immediately done, but it has been thought best to wait till after next mail, as we have received very little more than rumor as yet, and that came in form of a hand bill, written by some one who appeared to wish to place the Calamity in as ludicrous a point of vue as possible.
        We are at a loss to conjecture whether the enemy are yet in the City or not. Should you deem any auxilery aid necessary, and would say so to the Governors of this state & Ohio, I have no hesitation in believing that

several handsome Regts. of volunteers would move on immediately. It would be necessary that instructions should be given in order that we might be supplied with Rations & Forage on the march.
        I should think my self highly honored by a line from you or Mr Coles on this subject, as we could (if wanted) in this quarter be acting without delay. I write by the advice of Genl Harrison &c. With the best wishes for our Countries interests I have the honor to be sir your most obed st. In hast[e]
        
          James Taylor
        
      